






Exhibit 10.34




LOAN AGREEMENT

RE: $11,000,000.00  TERM LOAN




THIS LOAN AGREEMENT made as of the 14th day of March, 2006 by and between FIRST
ALBANY COMPANIES INC., a New York corporation, with its principal office and
place of business as of the date hereof at 677 Broadway, Albany, New York 12207
(the "Borrower"), and KEYBANK NATIONAL ASSOCIATION, a national banking
association organized and existing under the laws of the United States of
America, with an office for the transaction of business as of the date hereof at
66 South Pearl Street, Albany, New York, 12207 (the "Bank").

W I T N E S S E T H:

WHEREAS, the Borrower has applied to the Bank for extensions of credit, and

WHEREAS, the Bank upon the terms and conditions hereinafter set forth has agreed
to make extensions of credit to the Borrower.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration exchanged between the parties hereto, the receipt and sufficiency
of which is hereby acknowledged, it is hereby agreed as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01.  Defined Terms.  As used in this Loan Agreement, the following
terms shall have the following meanings (terms defined in the singular to have
the same meaning when used in the plural and vice versa):

“2004 Loan Agreement” means that certain Loan Agreement Re: $20,000,000.00 Term
Loan by and between the Borrower and the Lender dated February 18, 2004, as the
same has been and may be modified and amended.

“2004 Term Loan” means the Term Loan as defined in the 2004 Loan Agreement.

“2005 Loan Agreement” means that certain Loan Agreement Re: $4,857,000.00 Term
Loan by and between the Borrower and the Lender dated December 30, 2005, as the
same may be modified and amended.

“2005Term Loan” means the Term Loan as defined in the 2005 Loan Agreement.

“2005/2004 Term Loan Mandatory Prepayment” means the prepayment in full of the
2005 Term Loan and prepayment on the 2004 Term Loan all in accordance with
section 2.10 hereof.

“2006 Term Loan” means that certain 2006 Term loan in the principal amount of up
to $11,000,000.00 being made to the Borrower by the Bank pursuant to the
provisions of Article II hereof.

“2006 Term Loan Commitment” means, the Bank’s obligation to make Advances of the
2006 Term Loan pursuant to Article II.

“2006 Term Loan Commitment Amount” means as of any Determination Date the lesser
of (a) $11,000,000.00 and (b) thirty percent (30%) of the Restricted Shares
Current Market Value.

“2006 Term Note” means the promissory note of the Borrower payable to the Bank,
substantially in the form of Exhibit “A” hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
Indebtedness of the Borrower to the Bank resulting from Advances of the 2006
Term Loan, and also means all other promissory notes accepted from time to time
in substitution therefor or renewal thereof.

“Acceptable Securities” means (a) U.S. Treasury Bonds; (b) U.S. Treasury Notes;
(c) U.S. Agency Bonds; (d) Traded Corporate Bonds and (e) State or Municipal
Bonds, which securities otherwise in compliance with the requirements of items
(a) – (e) are acceptable to the Bank.

“Acceptable Securities Pledge Agreement” means that certain Acceptable
Securities Pledge and Security Agreement pursuant to the terms of which the
Borrower shall grant the Bank a security interest in the Pledged Acceptable
Securities to secure the Obligations, in the form attached hereto as Exhibit
“F”.

 “Additional Costs” has the meaning set forth in Section 2.08 hereof.

“Adjusted Prime Rate” – means a rate per annum equal to one percent (1%) in
excess of the Prime Rate.  Any change in the Adjusted Prime Rate shall be
effective immediately from and after such change in the Prime Rate.

“Advance” means an extension of credit under the 2006 Term Loan to the Borrower
by the Bank.

“Advance Date(s)” means (i) the Closing Date, (ii) the first Business Day in
each of the two calendar month(s) immediately following the Closing Date and
(iii) May 8, 2006; provided such Advance Date occurs prior to the Maturity Date,
each being a date upon which the Bank, subject to the terms and provision
hereof, shall make an Advance to the Borrower in accordance with Article II.

“Advance Rate” means for each type of Acceptable Security (i.e. U.S. Treasury
Bonds, U.S. Treasury Notes, U.S. Agency Bonds, Traded Corporate Bonds and State
or Municipal Bonds) the percentage Advance Rate set forth opposite such type of
Acceptable Security on Exhibit “E”

“Advance Request Date” means the day upon which the Bank shall receive an
Advance Request Notice.

“Advance Request Notice” means the irrevocable notice from the Borrower to the
Bank in accordance with section 2.01 hereof requesting that the Bank make an
Advance under the 2006 Term Loan.

“Advance Termination Date” means May 8, 2006, the final date upon which the Bank
shall make an Advance to the Borrower.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with correlative
meanings, “controlled by” and “under common control with” shall mean possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of such Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided,
that no individual shall be deemed to be an Affiliate of a corporation solely by
reason of his or her being an officer or director of such corporation, and no
Consolidated Subsidiary of the Borrower shall be deemed to be an Affiliate of
the Borrower (or of any of its Subsidiaries).

“Bank” means KeyBank National Association, a national banking association, its
successors and/or assigns.

“Board” means the Board of Governors of the Federal Reserve System.

“Borrower” means First Albany Companies Inc., a New York business corporation,
its successors and/or assigns.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks in the State of New York are authorized or required to
close under the laws of the State of New York and, if the Interest Rate relates
to a LIBOR Rate, any day on which dealings in dollar deposits are also carried
on in the London interbank market.

“Cash Collateral” means the sum of immediately available funds on deposit in the
Cash Collateral Account.

“Cash Collateral Account” means the deposit account maintained with the Bank
pursuant to the Pledge Agreement Deposit Account.

“Cash Collateralize” means, with respect to a Collateral Deficiency Occurrence,
the deposit of immediately available funds into the Cash Collateral Account,
which deposit shall be in an amount equal to the amount of the Collateral
Deficiency then existing.

“Cash Dividends” means any cash payments to shareholders.

“Capital Lease” means any lease which has been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Chief Financial Officer of the Borrower” means the Borrower's Chief Financial
Officer.

“Closing Date” means the date on which the first Advance under the 2006 Term
Loan is made.

“Closing Price” means the last sale price on the trading date immediately
preceding the Determination Date or, if no such sale takes place on such date,
the average of the closing bid and asked prices on such date, in each case as
officially reported on the principal national securities exchange or national
market system on which the shares of Common Stock are then listed, admitted to
trading or traded.

“Common Stock” means common stock, $.01 par value per share of iRobot
Corporation, a Delaware corporation.

“Collateral Amount” means for each type of Pledged Acceptable Security (i.e.
U.S. Treasury Bonds, U.S. Treasury Notes, U.S. Agency Bonds, Traded Corporate
Bonds and State or Municipal Bonds) the product resulting from multiplying the
aggregate Current Value of all Pledged Acceptable Securities of that type of
Pledged Acceptable Security by the Advance Rate for that type of Acceptable
Security.

“Collateral Deficiency” means as of any given Business Day the amount by which
the outstanding amount of the 2006 Term Loan exceeds (i) thirty percent (30%) of
the Restricted Shares Current Market Value plus (ii) the sum of (a) the Pledged
Acceptable Securities Collateral Amount plus (b) the Cash Collateral, both
determined as of the close of the Business Day immediately preceding such
Business Day.

“Collateral Deficiency Deposit” means as to any given Collateral Deficiency
Occurrence (i) the deposit of immediately available funds into the Cash
Collateral Account in an amount equal to or greater than the amount of the then
existing Collateral Deficiency and/or (ii) the Effective Pledge of Acceptable
Securities having a Pledged Acceptable Securities Collateral Amount equal to or
greater than the then existing Collateral Deficiency.

“Collateral Deficiency Mandatory Prepayment” means the mandatory prepayment due
by the Borrower to the Bank pursuant to and in accordance with section
2.04(b)(i) of this Loan Agreement in lieu of a Collateral Deficiency Deposit.

“Collateral Deficiency Makeup Date” means a Business Day upon which either (i) a
Collateral Deficiency Mandatory Prepayment is paid by the Borrower to the Bank
or (ii) the Borrower makes a Collateral Deficiency Deposit.

“Collateral Deficiency Occurrence” means each instance  a Collateral Deficiency
shall occur.

“Consolidate” or “Consolidated” means the consolidation of accounts of the
Borrower and its Material Subsidiaries in accordance with GAAP.

“Control Agreement” means a writing, in a form reasonably acceptable to the
Bank, pursuant to the terms of which a Securities Intermediary shall (1) with
respect to a Securities Entitlement for any of the Restricted Shares, agree to
comply with the entitlement orders originated by (i) the Bank at any time or
(ii) by the Borrower at any time prior to the Bank’s delivery of a Notice of
Exclusive Control” to the Securities Intermediary.

“Current Value” means, at any time, as to each unit of a given type or kind of
Acceptable Securities (i.e. U.S. Treasury Bonds, U.S. Treasury Notes, U.S.
Agency Bonds, Traded Corporate Bonds and State or Municipal Bonds) having the
same maturity date, issuance date and denomination and issued by a given issuer,
the lesser of (a) Par Value and (b) Market Value, for each unit of such type or
kind of Acceptable Security.

“Debt” means (1) indebtedness or liability for borrowed money, or for the
deferred purchase price of property or services (including trade obligations);
(2) obligations as lessee under Capital Leases; (3) current liabilities in
respect of unfunded vested benefits under any Plan; (4) obligations under
letters of credit issued for the account of any Person; (5) all obligations
arising under acceptance facilities; (6) all guarantees, endorsements (other
than for collection or deposit in the ordinary course of business), and other
contingent obligations to purchase, provide funds for payment, supply funds to
invest in any Person, or otherwise to assure a creditor against loss; and (7)
obligations secured by any Lien on property owned by the Person, whether or not
the obligations have been assumed.

“Default” means any of the events specified in Section 6.01 hereof, whether or
not any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

“Default Interest Rate” means the rate of interest, as specified in Section 2.03
hereof, payable on overdue principal of the 2006 Term Loan.

“Determination Date” means that day upon which or as of which an assessment or
valuation is to be made pursuant to the terms of this Loan Agreement.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and the sign "$" mean lawful money of the United States of America.

“Effective Pledge” means (i) as to the Cash Collateral Account (a) the pledge
and grant to the Bank of a perfected first priority security interest in Cash
Collateral Account and (b) the taking of all action necessary to create a
perfected first priority security interest in favor of the Bank in the Cash
Collateral Account and (ii) as to the Restricted Shares or any Pledged
Acceptable Securities (a) the pledge and grant to the Bank of a perfected first
priority security interest in the Restricted Shares and/or Pledged Acceptable
Securities, (b) the taking  of all action necessary to create a perfected
security interest in favor of the Bank in the Restricted Shares and Pledged
Acceptable Securities, including, either, (1) the delivery to the Bank of
Security Certificates for the Restricted Shares and Pledged Acceptable
Securities, as applicable or(2) as to the Restricted Shares as Uncertificated
Securities the effectuation of one or more Control Agreements pursuant to which
the Bank shall obtain control of the Restricted Shares and be authorized without
notice to and/or the consent of the Borrower to effectuate the Disposition
thereof or (3) as to the Pledged Acceptable Securities which are Uncertificated
Securities the effective establishment of the Bank as the Entitlement Holder of
such Pledged Acceptable Securities and (iv) the issuance of all such powers,
including the execution and delivery of blank stock powers with all signature
thereto being appropriately guaranteed, and the execution of all documents
and/or instruments of a type, kind and number and in a form reasonably
acceptable to the Bank.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

“ET” means Eastern Standard Time or Eastern Daylight Savings Time, as in effect
on or for the date in question.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which together with the Borrower would be treated as a single employer under
Section 4001 of ERISA.

“Event of Default” means any of the events specified in Section 6.01 hereof,
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.

“Excess Collateral Amount” means the positive difference resulting from
subtracting (i) 333.33% of the outstanding 2006 Term Loan at 5:00pm ET on a
given Business Day from (ii) the sum  of (a) Cash Collateral, (b) the Pledged
Acceptable Securities Collateral Amount and (c) the Restricted Shares Current
Market Value at 5:00pm ET on that same Business Day.

“Excess Collateral Amount Event” means the existence of an Excess Collateral
Amount.

“Excess Collateral Amount Redemption Date” means the first Business Day
immediately following a Business Day upon which occurs an Excess Collateral
Amount Event.

“Financial Contracts” means option contracts, options on futures contracts,
futures contracts, forward foreign currency exchange contracts, options on
foreign currencies, repurchase agreements, reverse repurchase agreements,
securities lending agreements, short sale agreements, when-issued securities,
swaps and any other similar arrangements entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business.

“Financial Covenants” means the financial covenants set forth in Section 5.04
hereof.

“Fiscal Quarter” means a period of three consecutive calendar months ending on
the last day of March, June, September or December.

“Fiscal Year” means the fiscal year the Borrower uses for filing tax returns,
which Fiscal Year as of the date hereof ends on December 31.

“Funded Indebtedness” means, as to any Person (i) all Indebtedness of such
Person that matures more than one year from the date of its creation or matures
within one year from such date but is renewable or extendible, at the option of
such Person, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation, (ii) all Indebtedness of such Person subordinated in right of
payment to (a) the 2004 Term Loan, (b) the 2005 Term Loan, (c) the 2006 Term
Loan or (d) Indebtedness in respect of (a) – (c) and (iii) in the case of the
Borrower, Indebtedness in respect of the 2004 Term Loan, the 2005 Term Loan or
the 2006 Term Loan.

“Funding Office” means the office of the Bank specified in section 2.05 or such
other office as may be specified from time to time by the Bank as its funding
office in accordance with section 2.05.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” means, for any Person, all indebtedness or other obligations of
such Person for borrowed money or any Capital Lease.

“Institution” means the Securities Intermediary with respect to any
Uncertificated Securities.

“Interest Expense” means all interest paid related to a Debt excluding interest
paid on Short Term Line Financing.

“Initial Interest Period” means that period commencing on the Closing Date and
ending on the last day of the calendar month in which the Closing Date occurs.

“Interest Period” means, as applicable, (i) the Initial Interest Period and (ii)
each calendar month thereafter.

“Interest Rate” means the rate of interest set forth in Section 2.03 hereof.

“Lease Expense” means, for any period, for the Borrower and its Subsidiaries
(determined on a Consolidated basis without duplication in accordance with GAAP)
the aggregate amount of fixed and contingent rentals (including (i) rental
escalations arising from real estate tax increases, (ii) pass through by a
lessor of its increased operating expenses as increased rent and (iii) increased
 cost of utilities provided to or utilized at a given real property lease site
for that lease site) payable with respect to operating leases of real and
personal property (other than obligations under any Capital Lease).

“Legend” means the provision located on the back of each Security Certificate
for the Restricted Shares stating that:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT BY
THE REGISTERED HOLDER HEREOF WITH MORGAN STANLEY & CO, INCORPORATED AND J.P.
MORGAN SECURITIES INC. NOT TO SELL SUCH SHARES (THE “LOCK-UP AGREEMENT”) FOR A
PERIOD OF 180 DAYS, SUBJECT TO EXTENSION AS PROVIDED IN THE LOCK-UP AGREEMENT,
FOLLOWING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT FILED BY IROBOT
CORPORATION WITH THE SECURITIES AND EXCHANGE COMMISSION ON JULY 27, 2005, AS
AMENDED (THE”REGISTRATION STATEMENT”)




“Leverage Ratio” means the Modified Total Funded Debt to EBITDAR Ratio specified
in Section 5.04(b) of this Agreement.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or other security agreement or charge, or encumbrance of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, or the filing of any financing
statement under the Uniform Commercial Code or comparable law of any
jurisdiction to evidence any of the foregoing).

“Loan Agreement” means this loan agreement, as amended, supplemented, or
modified from time to time.

“Loan Document(s)” means this Loan Agreement, the Note, the Springing Pledge
Agreement, the Negative Pledge Agreement, the Pledge Agreement Deposit Account,
the Acceptable Securities Pledge Agreement and all other instruments, documents,
agreements, certifications, and/or certificates at any time given to or held by
the Bank in connection with the 2006 Term Loan.

“Lockup Letter” means that certain letter from the Borrower and executed by Alan
Goldberg, on its behalf, to Morgan Stanley & Co. Incorporated and J.P. Morgan
Securities Inc. to induce the Underwriters, as defined therein, to continue
their efforts in connection with the Public Offering, as defined therein.

“Lockup Letter Restricted Period Expiration Date” means the first Business Day
the Borrower’s sale and/or pledge of any of the Restricted Shares shall not be
restricted by the Lockup Letter which date, pursuant to the terms of the Lockup
Letter, shall occur on or before June 11, 2006.

“Long Term Debt” means, at any time, all Indebtedness with a remaining maturity
in excess of twelve (12) months.

“Market Value” means, at any time, as to a given type or kind  of Pledged
Acceptable Securities (debt obligations having the same maturity date, issuance
date and denomination issued by a given issuer are of the same type and kind)
the closing market price for such Acceptable Security on the Business Day
immediately preceding the Determination Date for each traded unit of that type.

“Material Adverse Effect” means (i) with respect to the Borrower and its
Subsidiaries, any material adverse effect on the business, operations, condition
(financial or otherwise), assets or prospects of the Borrower and its
Subsidiaries taken as a whole, or (ii) any fact or circumstance as to which
singly or in the aggregate Borrower has reason to believe there is a reasonable
possibility of (a) a material adverse change described in clause (i) or (b)
above the inability of the Borrower to perform in any material respect its
obligations hereunder and under the other Loan Documents, or (iii) a material
adverse effect on the validity or enforceability of the Loan Documents.

“Material Indebtedness” means Indebtedness owing by the Borrower or any
Subsidiary of the Borrower (without duplication) to Persons other than the Bank
if the outstanding amount of such Indebtedness, including currently due and
payable interest, premiums and other charges, is at least $1,000,000.00.

“Material Subsidiary” means, at any time, a Subsidiary of the Borrower having
(i) at least 10% of the total Consolidated assets of the Borrower and its
Subsidiaries (determined as of the last day of the most recent fiscal quarter of
the Borrower), or (ii) at least 10% of the Consolidated revenues of the Borrower
and its Subsidiaries for the Fiscal Year of the Borrower then most recently
ended.  

“Maturity Date” means the Stated Maturity Date, or such earlier date the Bank
exercises its right to accelerate the 2006 Term Loan as provided herein and in
the other Loan Documents, that being the date on which the 2006 Term Loan
matures and all unpaid principal, accrued and unpaid interest and all other
charges due under the Loan Documents will be paid in full.

“Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA which
covers employees of the Borrower or any ERISA Affiliate.

“Negative Pledge Agreement” means that certain Negative Pledge Agreement by and
between the Borrower and the Bank in the form attached hereto as Exhibit “G”.

“Net Proceeds” means in connection with a Restricted Share Sale the sum
remaining after deducting all cost and expenses of such sale from the Proceeds
generated by such sale.

“Note” means the 2006 Term Note, as amended, supplemented or modified from time
to time.

“Notice of Exclusive Control” means a writing delivered to the Securities
Intermediary under any Control Agreement notifying that Securities Intermediary
that the Bank shall for the period established in such writing be the sole and
exclusive Person authorized to deliver Entitlement Orders with respect to the
applicable Securities Account and/or the securities entitlement credited
thereto.

“Obligations” means all of the obligations of the Borrower and its Subsidiaries
under this Loan Agreement, the Note and the other Loan Documents, whether for
principal, interest, fees, costs, expenses, taxes, or otherwise and any and all
other obligations of the Borrower and its Subsidiaries to the Bank of any nature
whatsoever, whether now existing or hereafter arising.

“Par Value” means the amount paid to the owner of a unit of the Acceptable
Security when such unit matures.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Liens” means any of the following:

(a)

Liens existing on the date hereof and heretofore disclosed to the Bank;

(b)

Liens securing obligations under Financial Contracts;

(c)

Liens for taxes, assessments and governmental charges or levies which are not
yet due or payable without penalty or of which the amount, applicability or
validity is being contested by the Person whose property is subject thereto in
good faith by appropriate proceedings as to which adequate reserves are being
maintained;

(d)

Liens imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business which are not delinquent or remain payable without penalty or which are
being contested or defended in good faith by appropriate proceedings, or which
are suspended or released by the filing of lien bonds, or deposits to obtain the
release of such Liens;

(e)

Pledges, deposits and other Liens made in the ordinary course of business to
secure obligations under worker’s compensation laws, unemployment insurance,
social security legislation or similar legislation or to secure public or
statutory obligations;

(f)

Liens to secure the performance of bids, tenders, contracts, leases or statutory
obligations, or to secure surety, stay or appeal or other similar types of
deposits, Liens or pledges;

(g)

Attachment or judgment Liens to the extent such Liens are being contested in
good faith and by proper proceedings, as to which adequate reserves are being
maintained or a bond has been posted;

(h)

Easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;

(i)

Liens arising in connection with operating leases incurred in the ordinary
course of business of the Borrower and its Subsidiaries;

(j)

Liens on assets acquired by the Borrower or any Subsidiary thereof, or on the
assets of a Person that is acquired by the Borrower or any Subsidiary thereof,
if such Liens existed at the time of such acquisition and were not created in
contemplation of such acquisition;

(k)

Liens securing Short Term Line Financing;

(l)

Liens securing Indebtedness permitted under Section 5.02(f);

(m)

Liens on any property of any Subsidiary of the Borrower (a “Debtor Subsidiary”)
in favor of the Borrower and/or any Subsidiary of the Borrower (a “Creditor
Subsidiary”) to secure Indebtedness owing by a Debtor Subsidiary to the Borrower
and/or a Creditor Subsidiary; and

(n)

Liens on any property of the Borrower or any Subsidiary of the Borrower in favor
of the Bank to secure Indebtedness owing by the Borrower to the Bank, including,
but not limited to, the Indebtedness evidenced by the Note.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.

“Plan” means any plan established, maintained, or to which contributions have
been made by the Borrower or any ERISA Affiliate.

“Pledge Agreement Deposit Account” means that certain Pledge Agreement Deposit
Account pursuant to the terms of which the Borrower shall grant the Bank a first
priority security interest in and control of the Cash Collateral Account, as
required by section 2.04(b)(i), hereof, in the form attached hereto as Exhibit
“H”.

“Pledged Acceptable Securities” means all Acceptable Securities pledged to the
Bank pursuant to an Effective Pledge.

“Pledged Acceptable Securities Collateral Amount” means as of a Determination
Date the sum of the Collateral Amount for each type of Pledged Acceptable
Security (i.e. U.S. Treasury Bonds, U.S. Treasury Notes, U.S. Agency Bonds,
Traded Corporate Bonds and State or Municipal Bonds).  An example of a
computation of the Pledged Acceptable Securities Collateral Amount is included
on Exhibit E.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Internal Revenue Code of 1954, as amended from time to
time.

“Proceeds” means in connection with any Restricted Share Sale, the proceeds
thereof in the form of cash and cash equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Restricted Share Sale

“Prime Rate” means that interest rate established from time to time by the Bank
as the Bank’s Prime Rate, whether or not such rate is publicly announced; the
Prime Rate may not be the lowest interest rate charged by the Bank for
commercial or other extensions of credit.

“Regulation D” means Regulation D of the Board as amended or supplemented from
time to time.

“Reportable Event” means any of the events set forth in Section 4043(b) of Title
[1] of ERISA.

“Responsible Officer” means the chief executive officer, president or chief
financial officer of the Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Borrower.

“Restricted Share Sale” means any Disposition of any Restricted Shares prior to
the Maturity Date in a sale on or utilizing the principal national securities
exchange or national market system on which the shares of Common Stock are then
listed.

“Restricted Share Sale Notice” means that written notice from the Borrower to
the Institution, as defined in the Control Agreement, if the Restricted Shares
are Securities Entitlements held by a Securities Intermediary pursuant to a
Control Agreement, or to the Bank, if the Restricted Shares are Certificated
Securities held by the Bank pursuant to the Springing Pledge Agreement, pursuant
to the terms of which the Borrower shall request that the Institution or Bank,
as applicable, sell a specified number of Restricted Shares.

“Restricted Shares” means until the first Restricted Share Sale 1,116,290 shares
of Common Stock owned by Borrower and after the first Restricted Share Sale
shall mean 1,116,290 less all Restricted Shares sold in accordance with the Loan
Documents prior to that date.

“Restricted Shares Current Market Value” means the Current Market Value, on a
per share basis, of the Common Stock on the Business Day immediately preceding
the applicable Determination Date multiplied by the applicable number of
Restricted Shares.

“Securities Collateralize” means the Effective Pledge of Acceptable Securities
by or on behalf of the Borrower, which Acceptable Securities shall have a
Collateral Amount equal to or greater than the Collateral Deficiency (after
giving effect to any contemporaneous Collateral Deficiency Deposit of Cash
Collateral) existing immediately prior to the consummation of the Effective
Pledge thereof.

“Security Documents” mean the Springing Pledge Agreement, the Negative Pledge
Agreement, the Pledge Agreement Deposit Account, the Acceptable Securities
Pledge Agreement and any other of the Loan Documents pursuant to which the Bank
is granted a security interest in or lien upon any property or asset to secure
the Obligations.

“Short Term Line Financing” means those demand lines of credit utilized by the
Borrower or any of its Subsidiaries in the normal course of business and limited
to financing securities eligible for collateralization, including Borrower-owned
securities, Subsidiary-owned securities and certain customer-owned securities,
purchased on margin, subject to certain regulatory formulas.

“Special Deposits” means special reserve bank accounts maintained for the
benefit of customers pursuant to Rule 15c3-3 of the Securities Exchange Act of
1934, and described in the financial statements of the Borrower as cash and
securities segregated for regulatory purposes.

“Springing Pledge Agreement” means that certain Pledge Agreement pursuant to the
terms of which the Borrower shall grant the Bank a security interest in the
Restricted Shares effective as of the Lockup Letter Restricted Period Expiration
Date to secure the Obligations, in the form(s) attached hereto as Exhibit “I”.

“State or Municipal Bond” means marketable direct obligations with maturities of
one year or less from the date of acquisition issued by or fully guaranteed by
any state or commonwealth of the United States, by any political subdivision or
taxing authority of any such state or commonwealth, the securities of which
state, commonwealth, political subdivision or taxing authority (as the case may
be) are rated at least A by S&P or A by Moody’s

“Stated Maturity Date” means June 15, 2006.

“Subsidiary” means, as to the Borrower,  a corporation, to include a limited
liability company, of which shares of stock or membership rights having ordinary
voting power (other than stock having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation are at the time owned, or the management of which
is otherwise controlled, directly or indirectly through one or more
Subsidiaries, or both, by the Borrower.

“Swap” means, with respect to any Person, any payment obligation with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.

“Traded Corporate Bond” means marketable commercial paper of an issuer rated at
least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition and listed on the New York Stock
Exchange.

“U.S. Agency Bond” means (1) debt securities directly issued or guaranteed by
departments of the United States government, and (2) debt securities issued by
entities chartered by the United States Congress for the purpose of fulfilling a
specific mission for a public purpose, including but not limited to Federal
National Mortgage Corporation (FNMA), Federal Home Loan Mortgage Corporation
(FHLMC), Student Loan Marketing Association (SLMA) and Federal Farm Credit
System (FFCB).

“U.S. Treasury Bond” means debt securities issued by the Bureau of Public Debt,
an agency of the U.S. Department of the Treasury, having maturities of greater
than ten years from their issuance.

“U.S. Treasury Note” means debt securities issued by the Bureau of Public Debt,
an agency of the U.S. Department of the Treasury, having maturities ranging from
two to ten years from their issuance.

SECTION 1.02.  Accounting/Statutorily Defined Terms.  All accounting terms used
in this Loan Agreement that are not specifically defined herein shall be
construed in accordance with GAAP.  All terms used in this Loan Agreement that
are not specifically defined herein and are defined in Article 8 or Article 9 of
the Uniform Commercial Code in effect in the State of New York on the date
hereof, shall be construed in accordance with such code.




ARTICLE II

AMOUNT AND TERMS OF 2006 TERM LOAN

SECTION 2.01.  2006 Term Loan.  The Bank hereby agrees, on the terms and
conditions set forth in this Loan Agreement, in up to four Advances (each of
which shall occur on an Advance Date) , to make an Advance to the Borrower in
the principal amount of up to $11,000,000.00, the proceeds of which are to be
used for the purposes set forth herein, including Section 2.06 hereof; provided,
however, that (i) the Bank shall not be permitted or required to, and the
Borrower shall not request that the Bank make any Advance if, after giving
effect thereto, the original principal amount of all Advances would exceed the
2006 Term Loan Commitment Amount, determined as to portion (b) thereof as of the
Business Day immediately preceding the applicable Advance Date and (ii) subject
to compliance with the terms and provisions hereof, the Bank shall only be
required to make an Advance if (a) before and after giving effect thereto, the
representations and warranties set forth in each Loan Document are, in each
case, true and correct with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date), (b) no Default or Event of Default has then occurred and be continuing
and (c) the Maturity Date has not occurred.  No amounts paid or prepaid with
respect to the 2006 Term Loan may be reborrowed.

The Borrower shall give the Bank irrevocable notice (which notice must be
received by the Bank prior to 10:00 A.M. (local time at the Funding Office),
three Business Days prior to the applicable Advance Date) requesting that the
Bank make an Advance under the 2006 Term Loan on the immediately following
Advance Date and such notice shall be accompanied by a certificate signed by the
Borrower's chief financial officer stating that (a) as of the applicable Advance
Date (i) no Default or Event of Default has occurred and (ii) the
representations and warranties set forth in each Loan Document shall, in each
case, be materially true and correct with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date) and (b) as of the Business Day immediately
preceding the Advance Request Date with respect to the most recent Advance
Request Notice, the original principal amount of all Advances, after giving
effect to the Advance requested in that Advance Request Notice, does not exceed
thirty percent (30%) of the Restricted Shares Current Market Value.  Subject to
the terms and provision hereof, not later than 12:00 Noon (local time at the
Funding Office), on the applicable Advance Date the Bank shall transfer funds in
an amount equal to the requested Advance to such account(s) as the Borrower
shall request.

SECTION 2.02. Note. The 2006 Term Loan will be evidenced by a note in the
principal amount of up to $11,000,000.00 in form of the note attached hereto as
Exhibit “A” and made a part hereof (the “Note”), which Note shall be completed,
executed and delivered to the Bank contemporaneously with the Borrower’s
delivery of the initial irrevocable notice to the Bank pursuant to section 2.01,
hereof.  The Note shall be held in escrow by the Bank until and shall be deemed
delivered to the Bank concurrently with the Bank’s provision of the first
Advance pursuant to section 2.01.  The terms and provisions of the Note are
incorporated herein by reference and made a part hereof.  The Note provides that
interest only at the Interest Rate on the outstanding principal balance shall be
paid monthly on the first day  of each Interest Period following the Initial
Interest Period to and including the Maturity Date.  On the Maturity Date the
entire principal balance and all accrued interest and all other charges shall
become due and payable in full.

SECTION 2.03  Interest Rate.   The Borrower shall pay interest to the Bank on
the outstanding unpaid principal amount of the 2006 Term Loan at a variable rate
equal to the Adjusted Prime Rate .  The Interest Rate shall adjust automatically
based upon any change in the Prime Rate

Any principal amount not paid when due (whether at maturity, by acceleration, on
2006 Term or otherwise) shall bear interest thereafter until paid in full, at a
rate per annum (the "Default Interest Rate") equal to the Adjusted Prime Rate
plus two percent (2%) per annum.

SECTION 2.04  Prepayments.

(a)

Optional Prepayments.  (a) The Borrower may at any time and from time to time
prepay the Note, in whole or in part with accrued interest to the date of such
prepayment on the amount prepaid without premium or penalty, provided that each
partial prepayment shall be in a principal amount of not less than Fifty
Thousand Dollars ($50,000.00) and the Borrower pays to the Bank any and all
other fee and charges then due hereunder and under the other Loan Documents in
connection with such prepayment, if any, upon irrevocable notice delivered to
the Bank at least five Business Days prior thereto, which notice shall specify
the date and amount of prepayment.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid.

(b)

Mandatory Prepayments.  Without limiting or affecting any other provision of the
Loan Documents, the Borrower shall make payments and prepayments of the 2006
Term Loan or Collateral Deficiency Deposit(s) as set forth in this Section
2.04(b).

(i)

Collateral Deficiency.  If on or before 11:00 am (ET) on any given Business Day
(after giving effect to any other payments by such time on such date) the
aggregate outstanding amount of the 2006 Term Loan exceeds (i) thirty percent
(30%) of the Restricted Shares Current Market Value plus (ii) the sum of (x) the
Cash Collateral and (y) the Pledged Acceptable Securities Collateral Amount,
 the Borrower shall either (a) make a mandatory prepayment of the 2006 Term Loan
on such date in an amount equal to such excess or (b) on such date (1) Cash
Collateralize and/or (2) Securities Collateralize the 2006 Term Loan by making a
Collateral Deficiency Deposit in a combined amount equal to such excess.  Notice
from the Bank to the Borrower of the occurrence of a Collateral Deficiency,
absent manifest error, shall constitute conclusive evidence of a Collateral
Deficiency.

(ii)

Restricted Shares Sales.  If after the Lockup Letter Restricted Period
Expiration Date and prior to the delivery of the Notice of Exclusive Control ,
Borrower or any Subsidiary shall desire to effectuate a Restricted Share Sale,
the Borrower shall deliver a Restricted Share Sale Notice to the Institution and
provide a copy thereof to the Bank.  Prior to the Maturity Date and as long as
no Event of Default has occurred and is continuing, (i) the Borrower may
initiate a sale of that number of Restricted Shares designated in the Restricted
Share Sale Notice and (ii) the Bank shall (a) not issue a “Notice of Exclusive
Control”, (b) consent to such sale, (c) apply fifty percent (50%) of the Net
Proceeds of that sale in payment of the Obligations with respect to the 2006
Term Loan or pursuant to the Loan Documents, in such manner as the Bank shall
determine, and after discharge of all such Obligations with respect to the 2006
Term Loan, then in payment of the 2005/2004 Term Loan Mandatory Prepayment and
(d) remit to the Borrower fifty percent (50%) of the Net Proceeds from the
Restricted Share Sale for Borrower’s working capital purposes.  Nothing
contained in this section shall adversely affect the Bank’s rights on or after
the occurrence of an Event of Default to dispose of the Restricted Shares and
the Acceptable Securities in accordance with the Loan Documents and use the
proceeds thereof and apply the Cash Collateral in payment of the 2006 Term Loan,
the 2005/2004 Term Loan Mandatory Prepayment or the other Secured Obligations as
defined in the Springing Pledge Agreement.  Nothing contained in this section
2.04(b)(ii) or otherwise, shall affect or limit the Borrower’s obligation prior
to the Maturity Date and the discharge of its Obligations under the 2006 Term
Loan and the 2005/2004 Term Loan Mandatory Prepayment, to maintain Restricted
Shares, having a Restricted Shares Current Market Value, in a combined amount
equal to 333.33% of (a) the outstanding 2006 Term Loan less (b) the sum of (i)
the Cash Collateral plus (ii) the Pledged Acceptable Securities Collateral
Amount, if any.

(iii)

Acceleration.  Immediately upon the Maturity Date, the Borrower shall repay the
2006 Term Loan and make the 2005-2004 Term Loan Mandatory Prepayment.




Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty.  Each partial prepayment pursuant to subsection 2.04(a)
shall be in a principal amount of not less than Fifty Thousand Dollars
($50,000.00) and upon each prepayment pursuant to section 2.04, the Borrower
shall pay to the Bank any and all fees, sums due and charges then due hereunder
and under the other Loan Documents.  A statement as to any amount payable
pursuant to this Section 2.04 submitted to the Borrower by the Bank shall be
conclusive in the absence of manifest error.  This provision shall survive the
payment in full of the Note.

SECTION 2.05. Method of Payment.   Payments due under this Loan Agreement, the
Note and all other Loan Documents are payable at 66 South Pearl Street, Albany,
New York 12207, or at such other place as the Bank shall notify the Borrower of
in writing.  The Bank reserves the right to require any payment to be wired,
Federal funds or other immediately available funds, or be paid at a place other
than the above address.

Whenever any payment to be made under this Loan Agreement or under the Note
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation of the payment of interest.

SECTION 2.06.  Use of Proceeds.  The Borrower will use the proceeds from the
2006 Term Loan to fund principal, interest and related charges due by the
Borrower in connection with the Borrower’s $5,000,000.00 credit extension from
each of The Farm Bureau and Kansas City Life Insurance Company.  The Borrower
will not, directly or indirectly, use any part of the 2006 Term Loan proceeds
for the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board or to extend credit to any Person for the purpose of
purchasing or carrying any such margin stock.

SECTION 2.07.  Illegality.  Notwithstanding any other provision in this Loan
Agreement, if the adoption, after the date hereof, of any applicable law, rule,
or regulation, or any change therein, or any change, after the date hereof, in
the interpretation or administration thereof by any governmental authority,
central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by the Bank with any request or directive
(whether or not having the force of law) of any such authority, central bank, or
comparable agency shall make it unlawful or impossible for the Bank to maintain
or fund the 2006 Term Loan then upon notice to the Borrower by the Bank the
outstanding principal amount of the 2006 Term Loan, together with interest
accrued thereon, and any other amounts payable to the Bank under this Loan
Agreement shall be repaid immediately if such change or compliance with such
request, in the judgment of the Bank, requires immediate repayment.

SECTION 2.08.  Increased Cost.  The Borrower shall pay to the Bank from time to
time such amounts as the Bank may determine to be necessary to compensate the
Bank for any costs incurred by the Bank which the Bank determines are
attributable to its making or maintaining the 2006 Term Loan hereunder, or any
reduction in any amount receivable by the Bank under this Loan Agreement or the
Note in respect of any such Loan or such obligation (such increases in costs and
reductions in amounts receivable being herein called "Additional Costs"),
resulting from any change after the date of this Loan Agreement in Federal,
state, municipal, or foreign laws, rules or regulations (including Regulation
D), or the adoption or making after such date of any interpretations,
directives, or requirements applying to a class of banks including the Bank of
or under any Federal, state, municipal, or foreign laws, rules or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof
("Regulatory Change"), which: (1) changes the basis of taxation of any amounts
payable to the Bank under this Loan Agreement or the Note in respect of the 2006
Term Loan (other than taxes imposed on or measured by the overall net income of
the Bank for such Loan); or (2) imposes or modifies any reserve, special
deposit, or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, the Bank; or (3)
imposes any other condition affecting this Loan Agreement or the Note (or any of
such extensions of credit or liabilities).  The Bank will notify the Borrower of
any event occurring after the date of this Loan Agreement which will entitle the
Bank to compensation pursuant to this Section as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation;
provided that (i) if the Bank fails to give such notice within 90 days after it
obtains knowledge of such an event (or, in the exercise of ordinary due
diligence, should have obtained knowledge thereof), the Bank shall be entitled
to payment under this Section 2.08 only for costs incurred from and after the
date 90 days prior to the date that the Bank does give such notice, and (ii) the
Bank will designate a different lending office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of the Bank be otherwise disadvantageous to the Bank.

Determinations by the Bank for purposes of this Section of the effect of any
Regulatory Change on its costs of making or maintaining the 2006 Term Loan or on
amounts receivable by it in respect of such Loan, and of the additional amounts
required to compensate the Bank in respect of any Additional Costs, shall be
conclusive, provided that such determinations are made on a reasonable basis.

If the Bank determines that it is entitled to Additional Costs and so notifies
the Borrower, the Borrower shall have the right within twenty (20) Business Days
of being so notified to prepay in full the 2006 Term Loan.

SECTION 2.09.  Commitment Fee.  As an inducement to the Bank entering into this
Agreement, the Borrower shall pay to the Bank contemporaneously with the
Borrower’s entry into this Agreement a non-refundable commitment fee in the
amount of $75,000.00.

SECTION 2.10.  Mandatory PrePayment of 2005 Term Loan – Application of Excess
Payment in Mandatory PrePayment of 2004 Term Loan.  On or before the Maturity
Date the Borrower shall (i) pay in full the outstanding principal balance of the
2005 Term Loan and all accrued and unpaid interest and all other charges due
under the 2005 Term Loan, if any, and (ii) make prepayments of principal on the
2004 Term Loan, after payment in full of all accrued and unpaid interest and all
other charges then due under the 2004 Term Loan, if any, in an amount equal to
the difference resulting from subtracting (a) the sum of the principal payments
of the 2005 Term Loan made by the Borrower after the date of this Loan Agreement
prior to the due date of thereof from (b) $5,000,000.00.  All principal
prepayments made pursuant to this section 2.10 shall be applied first against
the 2005 Term Loan and the balance of such payments then against the 2004 Term
Loan in the inverse order of maturity, as applicable.

SECTION 2.11  Excess Collateral Amount.  Prior to the Maturity Date and as long
as no Event of Default has occurred and is continuing, upon receipt of written
notice from the Borrower evidencing the occurrence of an Excess Collateral
Amount Event, the Bank shall on the first Excess Collateral Amount Redemption
Date immediately following it receipt of such notice, remit and/or deliver to
the Borrower (i) Cash Collateral in an amount equal to the Excess Collateral
Amount then existing and (ii) if the amount of Cash Collateral is less than the
then existing Excess Collateral Amount, Pledged Acceptable Securities (having a
combined Market Value) in an amount equal to the differenced resulting from
subtracting (x) the amount of Cash Collateral distributed to the Borrower
pursuant to (i) of this section from (y) the Excess Collateral Amount existing
prior to the distribution of Cash Collateral.




ARTICLE III

CONDITIONS

SECTION 3.01. Conditions Precedent to the 2006 Term Loan.  The obligation of the
Bank to execute and deliver this Loan Agreement and the effectiveness thereof,
the agreement of the Bank to make the 2006 Term Loan shall be subject to the
fulfillment and satisfaction, concurrently with the making of the first Advance
under the 2006 Term Loan on the Closing Date, of each of the following
conditions:

(a)  Note.  The Bank shall have received the Note duly executed and delivered by
the Borrower.

(b)  Loan Agreement/Loan Documents.  The Bank shall have received (i) this
Agreement, (ii) the Springing Pledge Agreement, (iii) the Negative Pledge
Agreement, (iv) the Pledge Agreement Deposit Account, (v) the Acceptable
Securities Pledge Agreement and all other Loan Documents, executed and delivered
by the Borrower.

(c)  General Certificate.  The Bank shall have received a general certificate
for the Borrower dated as of the Closing Date signed by a Responsible Officer of
the Borrower in which the Responsible Officer and Borrower shall represent and
warrant for the benefit of the Bank as of the Closing Date, that or to, among
other things (i) the names of all officers and directors of the Borrower and the
officers of the Borrower which are duly authorized and empowered, on behalf of
the Borrower, to execute and deliver this Loan Agreement and all other Loan
Documents to be executed and delivered by the Borrower; (ii) the Borrower is
duly incorporated, that all necessary corporate action to authorize the
Borrower’s execution and delivery of this Loan Agreement and all other Loan
Documents to which the Borrower is a party or by which it is bound has been
taken and remains in full force and effect and  (iii) attaching thereto
resolutions of the Borrower’s Board of Directors then in full force and effect
authorizing the execution, delivery and performance of each Loan Document to be
executed by the Borrower and the transactions contemplated hereby and thereby,
all in such form as the Bank shall reasonably approve. The general certificate
shall have attached to it a currently dated good standing certificate showing
the Borrower to be a corporation in good standing in the State of New York, a
franchise tax search showing that no taxes or reports are owed, a copy of the
Borrower’s certificate of incorporation and by-laws and all amendments thereto.
All documents and agreements required to be appended to the Borrower’s general
certificate shall be in form and substance reasonably satisfactory to the Bank
and the Bank may conclusively rely upon the afore noted certificate until it
shall have received a further certificate of a Responsible Officer canceling or
amending the prior certificate of the Borrower.  

(d) Financial Statements.  The Bank shall have received (i)  internally
generated consolidated financial statements of  Borrower and all of its
subsidiaries for the fiscal year ended December 31, 2005 prepared in good faith
and in a manner and using a methodology which is consistent with the most recent
10-K of the Borrower (subject to year end audit adjustments) and in form and
substance reasonably satisfactory to the Bank, delivered and duly certified by
the Responsible Officer of the Borrower that such financial statements fairly
present the consolidated financial condition of the Borrower at such date
(subject to year end audit adjustments) and the results of the operations of the
Borrower for the period ended on such date, all in accordance with GAAP applied
on a consistent basis, and such financial statements shall not, in the
reasonable judgment of the Bank, reflect or evidence a Material Adverse Effect
in the consolidated financial condition of the Borrower and all of its
Subsidiaries, as reflected in the financial statements or projections previously
delivered by the Borrower to the Bank.

(e) Compliance Certificate.  The Bank shall have received, a compliance
certificate on a pro forma basis as if the 2006 Term Loan had been made as of
the fiscal quarter ended December 31, 2005 and as to such items therein,
including, but not limited to, compliance with Financial Covenants as of such
date and/or occurrence of an Event of Default as the Bank reasonably requests,
dated the Closing Date, duly executed (and with all schedules thereto duly
completed) and delivered by the Responsible Officer of the Borrower.

(f) Solvency, etc.  The Bank shall have received a certificate duly executed and
delivered by the Responsible Officer of the Borrower, dated the Closing Date in
such form and addressing such issues, including, but not limited to, a
statement/certification that the Borrower is solvent and has not: (i) filed a
petition seeking relief from any provision of any bankruptcy, reorganization,
arrangement or dissolution law of any jurisdiction; (ii) made an assignment for
the benefit of creditors; (iii) had a receiver, custodian, liquidator or trustee
of its assets appointed by court order or otherwise; or (iv) failed to pay or
admitted in writing its inability to pay debts generally as they become due, as
the Bank shall reasonably request.

(g) 2006 Term Loan Commitment Amount.  The Bank shall have received a
certificate duly executed and delivered by the Responsible Officer of the
Borrower, dated the Closing Date setting forth the Restricted Shares Current
Market Value and evidencing that such value exceeds 333.34% of the First
Advance.

(h) Approvals.  All governmental and third party approvals, if any, necessary in
connection with  the transactions contemplated and hereby shall have been
obtained and be in full force and effect.

(i) Effectiveness of Representations/Warranties, etc. Both before and after
giving effect to the 2006 Term Loan, the following statements shall be true and
correct:

(i)

the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date); and




(ii)

no Default shall have then occurred and be continuing.




(j)  Opinion of Counsel for Borrower.  The Bank shall have received for its own
account a favorable opinion by Milbank, Tweed, Hadley & McCloy LLP, legal
counsel for the Borrower, and by other legal counsel for the Borrower,
reasonably acceptable to the Bank, in form and substance satisfactory to the
Bank dated as of the Closing Date.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement, as the Bank may reasonably request.

(k)   Casualty and Risk Insurance.  Proof that the Borrower has in full force
and effect such casualty and risk insurance as required herein and in the other
Loan Documents with respect to the Leased Premises,  with financially sound and
reputable insurance companies or associations of the kinds usually carried by
companies engaged in business similar to that of the Borrower, in an amount
reasonably acceptable to the Bank on its present and future properties normally
covered by insurance (less reasonable deductibles), against such casualties,
risks and contingencies as are customarily insured.

(l)  Other Documentation/Satisfactory Legal Form.  The Bank and its counsel
shall have received such other documents, instruments, agreements, approvals,
consents, authorizations, certifications and financing statements, as the Bank,
or its counsel, may reasonably request, including, but not limited to,
documents, instruments, agreements, approvals, consents, authorizations,
certifications and financing statements the Bank or its counsel shall request in
order to verify and confirm that all of the representations and warranties made
by the Borrower hereunder and under the other Loan Documents are true and
correct and that the Borrower has complied with all conditions to be complied
with by it in connection with the making of the 2006 Term Loan by the Bank to
the Borrower.  All such documents , instruments, agreements, approvals,
consents, authorizations and certifications executed or submitted pursuant
hereto by or on behalf of the Borrower shall be reasonably satisfactory in form
and substance to the Bank and its counsel.

(m) Fees, Expenses, etc.  The Bank shall have received all fees due and payable
pursuant to Section 2.09 and all costs and expenses due and payable pursuant
hereunder, including, without limitation, Section 7.04 (including the reasonable
fees and expenses of legal counsel).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.01

Representations and Warranties of the Borrower.  The Borrower, as a condition to
the Bank making the 2006 Term Loan to the Borrower hereby, represents and
warrants to the Bank as follows:

(a)  Corporate Existence.  The Borrower is a corporation duly authorized,
validly existing and in good standing under the laws of the State of New York,
has all requisite power and authority, corporate or otherwise, to own its assets
and to transact business as presently conducted by it and to perform all of its
obligations under this Loan Agreement and the other Loan Documents and that the
Borrower is qualified as a foreign corporation in good standing under the laws
of each jurisdiction in which such qualification is required.

(b)  Due Execution.  The execution, delivery, and performance by the Borrower of
this Loan Agreement and the execution, delivery and performance of all other
Loan Documents have been duly authorized by all necessary corporate action and
do not and will not (i) require any consent or approval of the stockholders of
the Borrower; (ii) violate any provision of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination, or award presently in effect
having applicability to the Borrower; (iii) violate any provision of its
certificate of incorporation or by-laws; (iv) result in a breach of or
constitute a default under any document, instrument or agreement to which the
Borrower is a party or by which it is or its properties may be bound or
effected; or (v) result in, or require, the creation or imposition of any Lien
(other than as provided herein) upon or with respect to any of the properties
now owned or hereafter acquired of the Borrower;

(c)  Non-Breach. The Borrower is not in breach of any and is in compliance with
all  law(s), rule(s), regulation(s), order(s), writ(s), judgment(s),
injunction(s), decree(s), determination(s) and/or indenture(s), agreement(s),
lease(s) or instrument(s) to which it is a party or by which it is bound other
than any such breach or non-compliance that could not reasonably be expected to
have a Material Adverse Effect .

(d)  Approval.  No authorization, consent, approval, license, exemption, filing
or registration with any court or governmental department, commission, board,
bureau, agency, or instrumentality, domestic or foreign (which has not been
obtained) is necessary to the valid execution, delivery, or performance by the
Borrower of this Loan Agreement or the other Loan Documents.

(e)  Legal Enforceability.  This Loan Agreement, the Note and all other Loan
Documents constitute legal, valid, and binding obligations of the Borrower
enforceable against the Borrower in accordance with their respective terms,
except as enforcement of the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
enforcing of creditors’ rights generally.

(f)  Subsidiaries.  Set forth in Exhibit "B" and made a part hereof is a
complete and accurate list of all of the Subsidiaries of the Borrower as of the
Closing Date, showing that as of the date hereof (as to each Subsidiary)  the
jurisdiction of its incorporation, the number of shares of each class of capital
stock authorized, and the number of shares of each class of common stock
outstanding on the date hereof and the percentage of the outstanding shares of
each such class owned (directly or indirectly) by the Borrower and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase, and similar rights as of the date hereof.

(g)  Financial Statements.  The balance sheet of the Borrower dated as of
December 31, 2005, and the related statement of income and retained earnings of
the Borrower each as delivered by Borrower pursuant to Section 3.01(d), presents
fairly the consolidated financial condition of the Borrower at such date and the
results of the operations of the Borrower for the period ended on such date
(subject to year end audit adjustments)_, all in accordance with GAAP applied on
a consistent basis, and since December 31, 2005 except as disclosed in writing
to the Bank on or before the date hereof there has been no material adverse
change in such condition or operations.  

(h)  Litigation.  Other than those actions, suits or proceedings listed in
Exhibit “C” annexed hereto and made a part hereof or otherwise disclosed in
writing to the Bank prior to the Bank’s execution hereof, there are no actions,
suits, or proceedings seeking damages (including, compensatory, consequential,
special and punitive) in excess of $5,000,000.00 for any given action, suit or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
which, if determined adversely to the Borrower or the Subsidiary, would have a
material adverse affect on the financial condition, properties or operations of
the Borrower.

(i)  Federal Reserve Regulations.  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board), and no part of the proceeds
of the 2006 Term Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.

(j)  Labor Disputes and Acts of God.  Neither the business nor the properties of
the Borrower are affected by any fire, explosion, accident, strike, lockout, or
other labor dispute, drought, flood, storm, hail, earthquake, embargo, act of
God or of public enemy or other casualty (whether or not covered by insurance),
materially or adversely affecting such business or properties or the operations
of the Borrower.

(k)  Taxes.   The Borrower has filed all Federal and state tax returns and, to
the best of its knowledge, all local tax returns required to be filed and paid
all taxes shown thereon to be due, including interest and penalties,  or if such
taxes are being contested in good faith by appropriate proceedings, the Borrower
has set aside on its books adequate reserves with respect to such claims so
contested.

(l)  Accuracy of Information. To the best of the Borrower’s knowledge, no
information, exhibit, or report furnished by the Borrower to the Bank in
connection with the negotiation of this Loan Agreement contained any material
misstatement of fact or misstate a material fact or any fact necessary to make
the statements contained therein not misleading.

(m)  ERISA.  To the best of its knowledge, the Borrower is in compliance in all
material respects with all applicable provisions of ERISA; neither a Reportable
Event nor a Prohibited Transaction has occurred and is continuing with respect
to any Plan; no notice of intent to terminate a Plan has been filed nor has any
Plan been terminated; no circumstances exist which constitute grounds under
Section 4042 of ERISA entitling the PBGC to institute proceedings to terminate,
or appoint a trustee to administrate, a Plan, nor has PBGC instituted any such
proceedings; the Borrower has not completely or partially withdrawn under
Section 4201 or 4204 of ERISA from a Multi-Employer Plan; the Borrower has met
its minimum funding requirements under ERISA with respect to all of its Plans
and the present market value of all planned assets exceeds the present value of
all vested benefits under each Plan as determined on the most recent valuation
date of the Plan and in accordance with the provisions of ERISA and the
regulations thereunder for calculating the potential liability of the Borrower
to PBGC or the Plan either until Title IV of ERISA; and the Borrower has not
incurred any liability to PBGC under ERISA.

(n)   Licenses and Trademarks.  To the best of its knowledge, the Borrower
possesses all licenses, franchises, affiliations, copyrights, trademarks,
traderights, tradenames and patent and patent rights, which are required for the
conduct of its business as presently conducted without conflict with the rights
of others and within the states in which the Borrower is conducting business,
except to the extent that failure to possess the same could not reasonably be
expected to have a Material Adverse Effect.

(o)  Solvency.  The Borrower is solvent and has not: (i) filed a petition
seeking relief from any provision of any bankruptcy, reorganization, arrangement
or dissolution law of any jurisdiction; (ii) made an assignment for the benefit
of creditors; (iii) had a receiver, custodian, liquidator or trustee of its
assets appointed by court order or otherwise; or (iv) failed to pay or admitted
in writing its inability to pay debts generally as they become due.

(p)  Indebtedness.  Exhibit "D" is a complete and correct list of all credit
agreements, indentures, purchase agreements, guarantees, Capital Leases, and
other agreements and arrangements presently in effect providing for or relating
to extensions of credit in excess of $1,000,000.00 (including agreements and
arrangements for the issuance of letters of credit or for acceptance financing)
as of December 31, 2005 in respect of which the Borrower is in any manner
directly or contingently obligated; and the maximum principal or face amounts of
the credit in question, outstanding or to be outstanding are correctly stated,
and all Liens of any nature given or agreed to be given as security therefore is
correctly described or indicated in such Exhibit.

(q)  Fiscal Year.  The Borrower’s Fiscal Year end as of the date of this Loan
Agreement is December 31.

(r)  Foreign Person.  The Borrower is not a foreign person under and as defined
in Section 1455(f)(3) of the Internal Revenue Code, or any successor provision.

(s)  Regulatory Restriction.  The Borrower is not regulated by or otherwise
subject to any applicable law, rule or regulation that directly, or indirectly,
limits or otherwise restricts its ability to incur, continue or repay
indebtedness.

(t)   Investment Company.  The Borrower is not an investment company as defined
in the Investment Company Act of 1940, as amended.

(u)  Restricted Securities.  The Borrower has good title to the Restricted
Shares and is the legal record and beneficial owner of all of the Restricted
Shares, free and clear of all Liens, claims and encumbrances; other than
encumbrances set forth in the Lockup Letter, each and every share of the
Restricted Shares is duly and validly issued and fully paid and non-assessable,
and except as set forth in the Lockup Letter, there are no restrictions on the
transfer of any thereof.  Except for the restrictions on transfer and/or pledge
set forth in the Lockup Letter, the Borrower may sell the shares free of any
restriction and/or limitation under any law, statute, rule or regulation.  After
the occurrence of the Lockup Letter Restricted Period Expiration Date and either
(i) delivery of Security Certificates for the Restricted Shares or (ii) entry
into a Control Agreement with respect to any Restricted Shares which are
uncertificated securities, as herein provided, the Springing Pledge Agreement
will constitute an Effective Pledge of the Restricted Shares to the Bank and
upon delivery of possession or control of the Security Certificates evidencing
the Restricted Shares to the Bank, the Bank will have a first priority perfected
security interest therein.

(v)  Security Documents.  (i) The Security Documents are effective to create in
favor of the Bank, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof, upon the dates and/or
occurrence of the events specified in the Security Documents.(ii)  In the case
of the Restricted Shares and the Pledged Acceptable Securities described in the
Security Documents, when either (i) stock certificates representing such
Restricted Shares and/or Pledged Acceptable Securities are delivered to the Bank
or (ii) (1) as to the Restricted Shares which are Uncertificated Securities the
effectuation of one or more Control Agreements or (2) as to the Pledged
Acceptable Securities which are Uncertificated Securities the designation of the
Bank as the Entitlement Holder of such Pledged Acceptable Securities, the
Security Documents shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Borrower and any other holder
of such securities therein and the proceeds thereof, as security for the
Obligations, prior and superior in right to any other Person.  

(iii)

In the case of Cash Collateral the Pledge Agreement Deposit Account shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Borrower in such collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other Person, to the extent that perfection of a security interest in such
Collateral is governed by the Uniform Commercial Code.  







ARTICLE V

COVENANTS

5.01  Affirmative Covenants of the Borrower Other Than Reporting Requirements.
 Until the 2006 Term Loan is paid in full, the Borrower has made the Mandatory
Prepayment required by Section 2.10 and the Borrower has fulfilled all of its
obligations under, this Loan Agreement, the Loan Documents, the Note and all
other instruments, documents, agreements, certifications, and/or certificates at
any time given to or held by the Bank in connection with the 2006 Term Loan, the
Borrower will, unless the Bank shall otherwise consent in writing:

(a)  Payment of Taxes, etc.  Pay and discharge all taxes, assessments, and
governmental charges or levies imposed upon the Borrower or its income or
profits, upon any properties belonging to the Borrower, prior to the date on
which penalties attached thereto, and all lawful claims which, if unpaid, might
become a lien or charge against any of the Borrower’s properties, provided that
the Borrower shall be required to pay any such tax, assessment, charge, levy, or
claim, which is being contested in good faith in appropriate proceedings and for
which adequate reserves have been established.

(b)   Maintenance of Insurance.  Maintain insurance in form, substance and
amounts (including deductibles) (i) adequate to insure all assets and properties
of the Borrower, including, but not limited to all Leasehold Improvements, which
assets and properties are of a character usually insured by Persons engaged in
the same or similar business as Borrower, against loss or damage resulting from
fire, flood, hurricane, and other risks included in an extended coverage policy
and/or (ii) against public liability and other tort claims that may be incurred
or asserted against the Borrower; all with financially sound and reputable
insurance companies or associations providing coverage (A) of the types usually
obtained  by companies engaged in business similar to that of the Borrower, (B)
in an amount reasonably acceptable to the Bank on the Borrower’s present and
future properties normally covered by insurance (less reasonable deductibles)
and (C) against such casualties, risks and contingencies as are customarily
insured.

(c)  Preservation of Corporate Existence, etc.  Preserve and maintain (i) its
corporate existence, and (ii) its rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify, and remain qualified, as a
foreign corporation in each jurisdiction where such qualification is necessary
or desirable in view of its business and operations or the ownership of its
properties, except in the case of clause (ii), to the extent that failure to
preserve and maintain the same could not reasonably be expected to have a
Material Adverse Effect.

(d)  Preservation of Corporate Assets.   Maintain all of its assets and
properties in good working order and condition (ordinary wear and tear
excepted), making all necessary repairs thereto and renewals and replacements
thereof, except to the extent that failure to maintain the same as aforesaid
could not reasonably be expected to have a Material Adverse Effect.

(e)  Inspection of Records.  At any reasonable time and from time  to time,
permit the Bank or any agents or representatives thereof, upon reasonable
notice, subject to appropriate limitations to protect confidentiality, to
examine and make copies of and abstracts from the records and books of account
and visit the properties of the Borrower and to discuss the affairs, finances,
and accounts of the Borrower with any of its officers or directors or with the
Borrower’s accountant and/or financial advisor(s).

(f)  Keeping of Records and Books of Account.  Keep  accurate records and books
of account in which complete entries will be made in accordance with GAAP
consistently applied reflecting all financial transactions of the Borrower.

(g)  Payment.  Make full and timely payment of the principal, interest and
premium, if any, on the Note and all other obligations of the Borrower to the
Bank whether now existing or hereafter arising.

(h)  Compliance with Laws.  Comply in all material respects with all applicable
laws, regulations, ordinances, rules, and orders, including Regulations U, T and
X of the Board.

(i)  Compliance with ERISA.  Maintain compliance in all material respects with
all applicable provisions of ERISA and the published interpretations thereunder.

(j)  Fiscal Year.  Not change its Fiscal Year end which is currently December
31, except upon a prior written notice to the Bank.

(k)  Accuracy of Information.  Not furnish any information, exhibit, or report
to the Bank in writing in accordance with the terms hereof which contains any
material misstatement of fact or misstates a material fact or any fact necessary
to make the statements contained therein not misleading.

(l)  Use of Proceeds.  The proceeds of the 2006 Term Loan and each Advance will
be used as set forth in Section 2.06.

(m)   Marketability of Restricted Shares.  On the Lockup Letter Restricted
Period Expiration Date, the Borrower shall use it best efforts and shall prior
to the date thereof have used its best efforts, both including, but not limited
to, timely taking all actions necessary, as directed by the issuer of the
Restricted Shares and/or the transfer agent therefor, so that (i) Security
Certificates for Restricted Shares to be issued as Certificated Securities shall
be issued or reissued free of any restriction on the marketability of such
shares, including, but not limited to, the Legend and (ii) Restricted Shares to
be issued as uncertificated securities shall be so issued free of any
restriction on the marketability thereof, and in each case so that (x) the
Borrower and (y) the Bank, upon exercise of its rights under the Springing
Pledge Agreement, may sell any and all of the Restricted Shares, without the
need to take any other action, excluding the potential utilization of the
services of a broker or dealer (including any affiliate of the Borrower), to
sell the Restricted Shares in a sale on the principal national securities
exchange or national market system on which the shares of Common Stock are then
listed, admitted to trading or traded.

(n)  Effective Pledge.  On the Lockup Letter Restricted Period Expiration Date,
the Borrower will (1) as to Restricted Shares to be issued or reissued as
Certificated Securities (a) use it best efforts and (b) shall prior to the date
thereof have used its best efforts, including, but not limited to, timely taking
all actions as directed by the issuer thereof and the transfer agent therefor,
to (x) achieve the issuance of any Restricted Shares to be issued or reissued as
Certificated Securities free of any restriction on the marketability of such
shares and (y) cause all Security Certificates for such shares upon issuance or
reissuance to be delivered directly to the Bank by the transfer agent of the
Common Stock or (2) as to the Restricted Shares which shall be issued or
reissued as Uncertificated Securities (a) use it best efforts and (b) shall
prior to the date thereof have used its best efforts, including, but not limited
to, timely taking all actions as directed by the issuer thereof or the transfer
agent therefor, to (x) achieve issuance of any Restricted Shares to be issued as
uncertificated securities free of any restriction on the marketability thereof
and (y) the effectuation of one or more Control Agreements pursuant to which
upon issuance of the Restricted Shares to be issued as uncertificated securities
the Bank shall obtain control of the Restricted Shares so issued and be
authorized without notice to and/or the consent of the Borrower to effectuate
the Disposition thereof, and the Bank will as of such date and at all time (i)
thereafter until payment in full of the Obligations under the 2006 Term Loan and
the effectuation of the 2005/2004 Term Loan Mandatory Prepayment and (ii) after
the occurrence of an Event of Default, have a first priority perfected security
interest in and to all of the Restricted Shares.

5.02

Negative Covenants of the Borrower.  Until the 2006 Term Loan is paid in full,
the Borrower has made the Mandatory Prepayment required by Section 2.10 and the
Borrower has fulfilled all of its obligations under this Loan Agreement, the
Loan Documents, the Note and all other instruments, documents, agreements,
certifications, and/or certificates at any time given to or held by the Bank in
connection with the 2006 Term Loan, the Borrower will not, directly or
indirectly, without the prior written consent of the Bank:

(a)  Liens, etc.  Create, incur, assume, or suffer to exist (i) any Lien on the
shares of stock of any Material Subsidiary now or hereafter owned by the
Borrower or (ii) any Lien, other than Permitted Liens, on any of the properties
and assets now or hereafter owned by the Borrower.

(b)  Mergers, etc.  Merge into, consolidate with, or sell, assign, or lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
(1) all or substantially all of its properties or assets, including its account
receivables (whether now owned or hereafter acquired) or (2) any portion of its
properties or assets, including its account receivables (whether now owned or
hereafter acquired) if the sale, assignment, lease or other disposition of any
portion of such properties or assets would have a Material Adverse Effect , to
any Person or dissolve, except that the Borrower may (i) merge with or
consolidate with any Person so long as the Borrower is the surviving entity and
that immediately thereafter and giving effect thereto, no event shall occur and
be continuing which constitutes a Default or an Event of Default, (ii) sell,
transfer, assign, lease or otherwise dispose of its properties in the ordinary
course of business for full and adequate consideration and  (iii) sell,
transfer, discount, or otherwise dispose of notes, account receivables, or other
rights to receive payment with or without recourse for collection in the
ordinary course of its business.

(c)  Alteration of Business.  Materially alter the nature of the business of the
Borrower;

(d)  Capital Structure.  Alter its capital structure except to: (i) acquire and
hold treasury stocks; (ii) decrease its capital stock authorized as long as such
decrease does not result in the reduction of its capital stock issued; (iii) at
any time, increase but not decrease its capital stock issued; and (iv) issue
preferred stock; provided that after taking any of the actions described in
clauses (i) through (iv) above, the Borrower remains in compliance with the
Financial Covenants.

(e)  Transactions With Affiliates and Material Subsidiaries.  Enter into any
transaction, including, without limitation, the purchase, sale or exchange of
property or the rendering of any service with any Affiliate, or permit any
Subsidiary to enter into any transaction, including without limitation, the
purchase, sale or exchange of property or the rendering of any service, with any
Affiliate, except in the ordinary course of the Borrower's or such Subsidiary’s
business and upon fair and reasonable terms, no less favorable to the Borrower,
or such Subsidiary, as then would be obtained in a comparable arm's length
transaction with a Person not an Affiliate.

(f)  Debt/Indebtedness.  Create, issue, incur, assume, become liable in respect
of or suffer to exist any Indebtedness, except:

(i)

Indebtedness in respect of the 2005 Loan, the 2006 Term Loan  and/or the 2004
Loan;




(ii)

Indebtedness existing as of the Closing Date which is identified in Exhibit “D”,
and refinancing of such Indebtedness;







(iii)

Indebtedness incurred in connection with the Borrower’s or any of its
Subsidiary’s deferred compensation plans;




(iv)

unsecured Indebtedness (not evidenced by a note or other instrument) of the
Borrower owing to a Subsidiary;




(v)

Indebtedness under Financial Contracts;




(vi)

Indebtedness under Short Term Line Financing;




(vii)

other Indebtedness of the Borrower incurred in any given Fiscal Year in an
aggregate amount not to exceed $5,000,000.00 per Fiscal Year;




(viii)

any extension, renewal or refunding of any Indebtedness permitted pursuant to
clauses (i) through (viii) above, provided that the principal amount of such
Indebtedness immediately prior to such extension, renewal or refunding is not
increased;




provided, however, that the refinancing of any Indebtedness otherwise permitted
by clause (ii) shall not be assumed or otherwise incurred if a Default has
occurred and is then continuing or would result therefrom.

(g)

Loan to Value.  For any period of time extending beyond 5:00 pm ET on any
Business Day, permit the then current outstanding principal balance under the
2006 Term Note to exceed the sum of (i) thirty percent (30%) of the Restricted
Shares Current Market Value and (ii) the sum of (a) the Pledge Acceptable
Securities Collateral Amount plus (b) the Cash Collateral nor permit any
Collateral Deficiency to occur and remain in existence beyond 5:00 PM on the
Business Day upon which that occurrence shall first arise.

5.03  Reporting Requirements.  Until the 2006 Term Loan is paid in full and the
Borrower has fulfilled all of its obligations under this Loan Agreement, the
Note and all other instruments, documents, agreements, certifications, and/or
certificates at any time given to or held by the Bank in connection with the
2006 Term Loan, the Borrower will, unless the Bank shall otherwise consent in
writing, furnish to the Bank:

(a)  Occurrence of Event of Default.  As soon as possible, but in any event
within five (5) days after (i) the occurrence of any Event of Default and/or
(ii) the earlier of (a) the Borrower’s knowledge of any event resulting in or
(b) the delivery or required delivery date, if earlier, of any statement
pursuant to subsections 5.03 (b) and 5.03(c) evidencing, the failure of the
Borrower to meet any of the Financial Covenants, a statement of the Chief
Financial Officer of the Borrower, setting forth the details of such Event of
Default and/or failure and the action which the Borrower proposes to take with
respect thereto.

(b)  Quarterly Financial Statements.  As soon as available and in any event
within (i) forty-five (45) days after the end of the Fiscal Quarter ending on
March 31, 2006 (i) a copy of the Borrower’s 10-Q report filed with the
Securities and Exchange Commission and (ii) a certificate of the Chief Financial
Officer of the Borrower showing the calculation of each Financial Covenant.

(c)  Annual Financial Statements.  As soon as available, and in any event within
ninety (90) days after the end of each Fiscal Year of the Borrower (i) a copy of
the Borrower’s 10-K report filed with the Securities and Exchange Commission,
(ii) a copy of the annual audit report for such year of the Borrower, including
therein the Consolidated balance sheets of the Borrower as at the end of such
Fiscal Year and Consolidated statements of income and retained earnings and of
Consolidated cash flows of the Borrower for such Fiscal Year and the report of
the Accountant, as hereinafter defined, on such financial statements/annual
audit report certified by Pricewaterhouse Coopers or other independent certified
public accountants of recognized standing reasonably acceptable to the Bank (the
“Accountant”) together with (iii) a certificate of the Chief Financial Officer
of the Borrower, on such form as the Bank shall reasonably request, setting
forth (a) the calculation of each Financial Covenant as of the end of the
applicable period and (b) a statement that such officer has no knowledge and has
not obtained any knowledge that a Default or an Event of Default has occurred
and is continuing, or if, a Default or an Event of Default  has occurred and is
continuing, a statement as to the nature thereof and the action which the
Borrower proposes to take with respect thereto.

(d)  Management Letter.  A copy of any management letter received by the
Borrower from its accountants, whether with respect to the Borrower and/or any
Subsidiary of the Borrower;

(e)  Litigation.  Promptly after the commencement thereof, notice of all
actions, suits and proceedings before any court or governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
against the Borrower or any Subsidiary of the Borrower of the type described in
Section 4.01(h);




(f)  ERISA Default.  As soon as possible, and in any event within ten (10) days
after any officer of the Borrower knows or has reason to know that any
Reportable Event with respect to any Plan has occurred, a statement of the Chief
Financial Officer of the Borrower, setting forth details as to such Reportable
Event and the action with is proposed to be taken with respect thereto, together
with a copy of the notice of such Reportable Event given to the PBGC and,
promptly after receipt thereof, a copy of any notice the Borrower may have
received from the PBGC relating to the intention of the PBGC to terminate any
Plan or appoint a Trustee to administer any Plan;

(g)  Governmental Reports.  Within ten (10) days after a request therefor by the
Bank, copies of any reports and forms filed with respect to all Plans under
ERISA;

(h)  Other Information.  Within fifteen (15) Business Days following a request
by the Bank, such other information respecting the business, properties, or the
condition, financial or otherwise, of the Borrower or any Subsidiary, as the
Bank from time to time may reasonably request.

(i)

Daily Compliance Certificate.  As soon as practicable and in any event prior to
10:00 am ET on each Business Day, a written report, reasonably satisfactory in
form and scope to the Bank, setting forth (i) the Closing Price for the Common
Stock on the immediately preceding completed Business Day, (ii) the number of
Restricted Shares subject to the Negative Pledge Agreement as of 10:00 am ET on
such date, (iii) after the occurrence of the Lockup Letter Restricted Period
Expiration Date, the number of Restricted Shares subject to the Springing Pledge
Agreement as of 10:00 am ET on such date, (iv) the Restricted Shares Current
Market Value as of 5:00 PM ET on the immediately preceding Business Day, (v) the
Cash Collateral on deposit in the Cash Collateral Account as of 5:00 PM ET on
the immediately preceding Business Day and (vi) the outstanding principal
balance under the 2006 Term Note.

SECTION 5.04.  Financial Covenants.  Until the 2006 Term Loan is paid in full
and the Borrower has fulfilled all of its obligations under this Loan Agreement,
the Note and all other instrument, documents, agreements, certifications, and/or
certificates at any time given to or held by the Bank in connection with the
2006 Term Loan, the Borrower will, unless the Bank shall otherwise consent in
advance in writing, do the following:




(a)  Operating Cash-Flow to Total Fixed Charge Ratio.  Maintain a ratio of
operating cash flow to total fixed charges of not less than 1.15 to 1.00 as at
the end of each fiscal quarter based on the preceding trailing twelve month
period.  Operating Cash Flow is defined as (i) net income (ii) less investment
gains (losses) (iii) plus proceeds from the sale of Investments consistent with
GAAP, (iv) less any other non-recurring income, (v) plus interest expense
(excluding interest expense in respect of Short Term Line Financing secured by
marketable securities) (vi) plus depreciation (vii) plus amortization, (viii)
plus Lease Expense, (ix) plus charges incurred in connection with Lease and
Leasehold abandonments, (x) less Cash Dividends paid after March 31, 2005, (xi)
less Income Tax Benefit , and (xii) plus income tax expense to the extent it
does not result in a required tax payment (xiii) less results related to and
charges taken by the Borrower against income for discontinued operations of the
Borrower in the amount of $7,292,000.00 for the period ending June 30, 2005;
$2,766,000.00 for the period ending September 30, 2005; $1,500,000.00 for the
period ending December 31, 2005, and $1,500,000.00 for the period ending March
31, 2006.  Amortization is defined as (i) the amount of any expense(s) required
to be recognized by the Borrower, in accordance with GAAP for any period and
reflected in the Borrower’s financial statement for such period, for (a) the
Borrower’s Intangible Assets, (b) the Borrower’s issuance of (1) any restricted
stock, (2) notes, (3) warrants and/or (4) stock to match or fund deferred
compensation obligations, (c) cost incurred in the issuance of any options, (ii)
less charges taken by the Borrower against income for a given period for
discontinued operation of the Borrower.  Total fixed charges are defined as
Interest Expense (excluding interest expense in respect of Short Term Line
Financing secured by marketable securities) plus Lease Expense plus current
maturities on Long Term Debt (without giving effect to (i) the 2005/2004 Term
Loan Mandatory Prepayment, as defined in the Loan Agreement Re: $11,000,000.00
Term Loan dated March 14, 2006 by and between the Bank and the Borrower and (ii)
payment of principal on the 2006 Term Loan) /current maturities on long term
Capital Leases plus Maintenance CAPEX.  Maintenance CAPEX is defined as CAPEX
without a corresponding debt or lease financing commitment for the twelve month
period under consideration.  

(b)  Modified Total Funded Debt to EBITDAR Ratio.  Maintain a modified total
Funded Indebtedness to EBITDAR ratio of (i) less than 2.00 to 1.00 as of the end
of each fiscal quarter based on the preceding trailing twelve month (12) period
for the periods ending December 31, 2005 and (iii) less than 1.75 to 1.00 as at
the end of all other fiscal quarters based on the preceding trailing twelve (12)
month periods.  Modified total Funded Indebtedness is defined as Funded
Indebtedness less Short Term Line Financing secured by marketable securities.
For purposes of this subsection 5.04(c), (i) EBITDAR is defined as (i) earnings
before (a) interest,(b)  taxes (including, but not limited to, the provision for
taxes related to discontinued operations), (c) depreciation, (d) amortization,
(e) Lease Expense and (f) charges incurred in connection with Lease and
Leasehold abandonment, (ii) less investment gains (losses) , (iii) plus realized
gains, (iv) less realized losses (iv) plus (a) $7,292,000 for the period ending
June 30, 2005, (b)  $2,766,000 for the period ending September 30, 2005, (c)
$1,500,000.00 for the period ending December 31, 2005 and (d) $1,500,000 for the
period ending March 31, 2006. For purposes of calculating realized gains or
losses on the Borrower’s investments, realized gains and losses are defined as
gross proceeds from the sale of the investment less the Borrower’s cash basis in
the investment.    Amortization is defined as (a) the amount of any expense(s)
required to be recognized by the Borrower, in accordance with GAAP for any
period and reflected in the Borrower’s financial statement for such period, for
(1) the Borrower’s Intangible Assets, (2) the Borrower’s issuance of (A) any
restricted stock , (B) notes, (C) warrants and/or (D) stock to match or fund
deferred compensation obligations, (3) cost incurred in the issuance of any
options, (b) less charges taken by the Borrower against income for a given
period for discontinued operation of the Borrower.

Notwithstanding anything to the contrary contained herein, the Borrower’s
failure to meet any of the above Financial Covenants shall constitute an Event
of Default only if the Borrower fails to cause the covenant violated to be
brought into compliance within forty-five (45) days of the date written notice
of the Borrower’s failure to meet a Financial Covenant is given to the Borrower
by the Bank.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01.  Events of Default.  The occurrence of any of the following events
shall constitute an Event of Default hereunder and under the Note and all other
Loan Documents:

(a)  Non-Payment.  The failure of the Borrower to make within ten (10) days of
when due, whether by acceleration, demand or otherwise, any payment of interest,
principal or any other sums payable hereunder, under the Note or under any other
Loan Document; provided, however, that without limiting any other provisions
hereof, in no event shall “any other sums payable hereunder” as utilized in this
Section 6.01(a) include or be deemed to include any mandatory prepayment of the
2006 Term Loan pursuant to Section 2.04(b)(i)(a) hereof and without limiting any
other provision hereof, any failure of the Borrower to comply with the
requirements of section 2.04 (b), including, but not limited to (a) the
provision of a mandatory prepayment of the 2006 Term Loan pursuant to Section
2.04(b)(i) hereof and (b) the obligation of the Borrower to Cash Collateralize
and/or Securities Collateralize the 2006 Term Loan pursuant to Section
2.04(b)(i) is and shall constitute the occurrence of an event set forth in
Section 6.01(b) and, without limiting any other provision hereof, shall
constitute an Event of Default.

(b)  Non-Performance.  The failure of the Borrower beyond any applicable cure
period to otherwise fully, timely and substantially comply with the terms,
covenants, conditions and provisions to be complied with by the Borrower
hereunder, under the Note, under any other Loan Document (subject always with
respect to Financial Covenants to the last sentence of Section 5.04);

(c)  Failure of Representation and Warranties.  Any representation or warranty
made herein or in any other Loan Document or financial statement submitted to
the Bank by the Borrower shall be determined to have been incorrect, false
and/or misleading in any material respect when made or given;

(d)  Dissolution.  The dissolution or termination of the existence, for any
reason, of the Borrower;

(e)   Default under the Loan Documents.  The occurrence of any Event of Default
under the Note, the Loan Agreement, any other Loan Document;

(f)  Bankruptcy, Insolvency, Etc.  If the Borrower or any of the Material
Subsidiaries should discontinue business, or if the Borrower or any of the
Material Subsidiaries should (A)(i) make a general assignment for the benefit of
creditors, or (ii) shall generally not, or shall be unable to, or shall admit in
writing its inability to pay its debts as such debts become due, or (iii) apply
for or consent to the appointment of a receiver, trustee or liquidator of all or
any part of its assets, or (iv) be adjudicated bankrupt or insolvent, or (v)
commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt dissolution or liquidation law or statute of any
jurisdiction, whether or not now in effect, or (vi) have any such petition or
application filed or any such proceeding commenced against it, or (vii) by act
or omission indicate its consent to, approval of, or acquiescence in any such
petition, application or proceeding, or order for relief, or the appointment of
a custodian, receiver or trustee of all or substantially all of their
properties, or (B) suffer or permit to continue unstayed and in effect for a
period of  sixty (60) days (i) any judgment entered by any court or governmental
agency against the Borrower or any one or more of the Material Subsidiaries for
damages in the amount in excess of $5,000,000.00, in each instance, and/or (ii)
all judgments entered by any court or governmental agency against the Borrower
and/or any one or more of the Material Subsidiaries for damages in the combined
amount for all such judgments in excess of $10,000,000.00;

(g)  Default with Respect to Other Indebtedness Due Bank.  The occurrence of an
event of default under any other present or future Obligations due the Bank or
obligations due any Qualified Equipment Lessor (as defined in the 2005 Loan
Agreement) by the Borrower and/or any Subsidiary;

(h)  Invalidity of This Loan Agreement, Etc.  This Loan Agreement, the Note
and/or any other Loan Document should at any time, after their respective
execution and delivery, for any reason cease to be in full force and effect or
shall be declared to be null and void or the validity or enforceability thereof
shall be contested by the Borrower, or the Borrower shall deny that it has any
further liability or obligation under this Loan Agreement, the Note or the other
Loan Documents;

(i)  Default With Respect to Other Indebtedness/Material Indebtedness.  The
Borrower shall fail to pay any Material Indebtedness when due and/or the
Borrower shall fail to pay Indebtedness owing by the Borrower or any Subsidiary
of the Borrower (without duplication) to Persons other than the Bank if the
outstanding amount of such Indebtedness, including currently due and payable
interest, premiums and other charges when due, whether such Indebtedness shall
become due by scheduled maturity, by required prepayment, by acceleration, by
2006 Term or otherwise if the aggregate outstanding amount of all such
Indebtedness is at least $1,000,000.00; or the Borrower shall fail to perform
any term, covenant and agreement on its part to be performed under any agreement
or instrument evidencing, securing or relating to any Material Indebtedness owed
by the Borrower  to Persons other than the Bank when required to be performed,
if the effect of such failure is to accelerate or permit the holder or holders
of such Material Indebtedness or the trustee or trustees under any such
agreement or instrument to accelerate the maturity of such Material Indebtedness
(after giving affect to all applicable cure periods), unless such failure to
perform shall be waived in writing by the holder or holders of such
indebtedness, or such trustee or trustees and the Bank shall have received a
copy of such waiver;

(j)   Default With Respect to ERISA.  A Reportable Event shall have occurred
with respect to any Plan of the Borrower and (i) the Bank is notified by the
Borrower, in writing, that the Borrower has determined that such Reportable
Event constitutes a reasonable ground for termination of such Plan by the PBGC
or the appointment of a receiver to administer the Plan by an appropriate U.S.
District Court, or (ii) such proceedings are commenced or such appointment
occurs.

SECTION 6.02.  Remedies Upon Default. Upon the occurrence of any Event of
Default as aforesaid the Bank, in its discretion, may take one or more of the
following actions at the same or different times:

(a)  Declare the Note and all other Obligations due the Bank by the Borrower to
be forthwith due and payable in full, without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived;

(b)  Exercise all rights and remedies available to the Bank hereunder or any
other Loan Document; and/or

(c)  Exercise any and all other rights and remedies available to the Bank, at
law or in equity.

It is agreed that upon the occurrence of an Event of Default specified in
Section 6.01(f)(A) hereof, the Note and all other Obligations of the Borrower to
the Bank hereunder shall forthwith become due and payable automatically, all
without notice, demand or protest, all of which are hereby waived.




ARTICLE VII

MISCELLANEOUS

SECTION  7.01.  No Waiver: Cumulative Remedies.  No failure or delay on the part
of the Bank, or any other holder of the Note, in exercising any right, power, or
remedy hereunder, under the Note or under any other Loan Document shall operate
as a waiver thereof  nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any other right, power, or remedy hereunder under the Note or under any other
Loan Document.  The remedies herein provided are cumulative and not exclusive of
any other remedies provided by law or available in equity.  

SECTION 7.02. Amendments.  No amendment, modification, termination, or waiver of
any provision of this Loan Agreement, the Note, or any other Loan Document nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Bank and (except
in case of a waiver) the Borrower and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No notice or 2006 Term on the Borrower in any case shall entitle the
Borrower to any other or further notice or 2006 Term in similar or other
circumstances.

SECTION 7.03. Notices, Etc.  All notices, requests, demands, and other
communications provided for hereunder shall be in writing (including email,
telegraphic and telefaxed communications) and shall be sufficiently given when
received or three (3) days after mailing (whichever first occurs) and, if
delivered by mail, shall be sent by registered or certified mail, return receipt
requested, postage prepaid, addressed to the Borrower or the Bank, as the case
may be, at the addresses listed below or such other address as a party may
notify the other parties of in the manner as herein required, from time to time:

To the Borrower:



FIRST ALBANY COMPANIES INC.



677 Broadway

Albany, New York 12207

Attn:  Chief Financial Officer




With a Copy to:

MILBANK, TWEED, HADLEY & McCLOY LLP



1 Chase Manhattan Plaza



New York, New York 10005



Attn: Howard Kelberg









To the Bank:




KEYBANK NATIONAL ASSOCIATION

66 South Pearl Street

Albany, New York  12207

Attention: First Albany Companies

     Richard C. VanAuken, Senior V.P.







With a copy to:

Lemery Greisler, LLC

50 Beaver Street

Albany, New York 12207

Attention: Nicholas J. Greisler, Esq.




SECTION 7.04. Costs, Expenses, and Taxes.  The Borrower agrees to pay on 2006
Term all reasonable costs and expenses of the Bank in connection with the
preparation, execution, delivery, and administration of this Loan Agreement, the
Note, and the other Loan Documents, including the reasonable and out-of-pocket
expenses of Lemery Greisler LLC, counsel for the Bank with respect thereto, and
all costs and expenses, if any, in connection with the enforcement of this Loan
Agreement, the Note, and the other Loan Documents whether or not a suit or
proceeding should be initiated, including those incurred in any bankruptcy or
insolvency proceeding.  In addition, the Borrower shall pay any and all stamp
and other taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing or recording of this Loan Agreement, the Note,
and the other Loan Documents, and agrees to save the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes or fees.

SECTION 7.05. Execution in Counterparts.  This Loan Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument.

SECTION 7.06. Binding Effect; Assignment.   This Loan Agreement shall be binding
upon and inure to the benefit of the Borrower and the Bank, and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights and obligations hereunder, or under the Loan Documents,
without the prior written consent of the Bank.

SECTION 7.07  Governing Law.  This Loan Agreement and the other Loan Documents
shall, except as otherwise specifically provided, be governed by, construed and
enforced in accordance with the law of the State of New York.

SECTION 7.08.  Severability of Provisions.   Any provision of this Loan
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting  the validity or enforceability of such provision in any other
jurisdiction.

SECTION 7.09. Participation.  The Bank reserves the right to assign or obtain
participants in the 2006 Term Loan without restrictions; provided, that any such
assignment shall require the prior written consent of the Borrower (such consent
not to be unreasonably withheld), and that in the case of any such participation
the Bank shall retain the right to take the actions referred to in Section 7.02.
 The Bank may furnish to participants and assignees (including prospective
participants and assignees) any information concerning the Borrower received by
the Bank from time to time pursuant to this Loan Agreement; provided that, each
participant and assignee and each prospective participant and assignee shall
evidence its agreement to preserve the confidentiality of Confidential
Information as contemplated by Section 7.13, hereof, by executing and delivering
an agreement to the retain the confidentiality of such information in the form
as then used by the Bank for the acknowledgement of the confidentiality of
information by participant(s), assignee(s) or prospective participant(s) or
assignee(s) in connection with a participation, assignment or prospective
participation or assignment by the Bank of its credit extensions.

SECTION 7.10.  Survival of Loan Agreement, Etc. All covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by the Bank of the 2006 Term Loan and
the execution and delivery to the Bank of the Note and the other Loan Documents
and shall continue in full force and effect so long as the 2006 Term Loan is
outstanding and unpaid.

SECTION 7.11.  Waiver of Trial by Jury, Etc. THE BANK AND THE BORROWER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM ARISING IN CONNECTION WITH, OUT OF OR
OTHERWISE RELATING TO THIS LOAN AGREEMENT, THE NOTE OR ANY OTHER LOAN DOCUMENT.
 FURTHER, THE BORROWER HEREBY IRREVOCABLY SUBMITS IN ANY LEGAL PROCEEDING
RELATING TO THIS LOAN AGREEMENT, THE NOTES AND ANY OTHER LOAN DOCUMENTS TO THE
NON-EXCLUSIVE, IN PERSONAM JURISDICTION OF ANY NEW YORK STATE OR UNITED STATES
COURT OF COMPETENT JURISDICTION SITTING IN THE STATE OF NEW YORK, COUNTY OF
ALBANY AND AGREES TO SUIT BEING BROUGHT IN ANY SUCH COURT.

SECTION 7.12  Right of Setoff.  Upon the occurrence or during the continuance of
any Event of Default the Bank is hereby authorized at any time and from time to
time, without notice to the Borrower (any such notice being expressly waived
hereby by them) to set off and apply any and all deposits (time or 2006 Term,
provisional or final, but excluding Special Deposits) at any time held by the
Bank and other Indebtedness at any time owing by the Bank to or for the credit
or account to the Borrower against any and all of the Obligations of the
Borrower now or hereinafter existing under this Loan Agreement, the Note and all
other Loan Documents, or otherwise, irrespective of whether or not the Bank
shall have made any 2006 Term under this Loan Agreement, the Note or any other
Loan Document and although such obligation may be unmatured.  The Bank agrees to
notify the Borrower after any such setoff and application provided that the
failure to give such notice shall not effect the validity of such setoff and the
application thereof.  The rights of the Bank under this Section are in addition
to all other rights and remedies (including, without limitation, other rights of
setoff) which the Bank may otherwise have.

SECTION 7.13.  Confidentiality.  The Bank will not disclose any Confidential
Information to any person other than (a) its officers, directors, employees,
agents, counsel, auditors and other professional advisors, (b) a proposed
assigned, a proposed participant or a proposed counter party and their officers,
directors, employees, agents, counsel, auditors and professional advisors, (c)
the parties to any swap, securitization or derivative transaction referencing or
involving rights or obligations under this Agreement or any other Loan
Documents, (d) as required by any law, rule, regulation or judicial process, (e)
in connection with any litigation to which the Bank is a party, (f) in
connection with the exercise of any right or remedy and under this Agreement or
the other Loan Documents, (g) as required by any state, Federal, foreign
authority or examiner regulating banks or banking or any aspect of the Bank’s
activities, provided that in each case except subparagraphs (c) and (e) the Bank
uses reasonable efforts to obtain reasonable assurances that confidential
treatment will be accorded to Confidential Information disclosed.  As used
herein, “Confidential Information” means information that the Borrower furnishes
to the Bank on a confidential basis by informing the Bank that such information
is confidential and marking such information as such, but does not include any
such information that (i) is not disclosed as aforesaid, (ii) is or becomes
generally available to the public, or (iii) is or becomes available to such
Person or Persons from a source other than the Borrower.

SECTION 7.14  Headings.  Article, Section and Paragraph headings contained in
this Loan Agreement are included herein for the convenience of reference only
and shall not constitute a part of this Loan Agreement for any other purpose and
shall not be deemed to control or affect the meaning or interpretation of any
part of this Loan Agreement.

SECTION 7.15  Additional Credit Extensions.  Nothing contained in this Agreement
is intended to be an offer or commitment by the Bank to provide any credit
extensions and/or loans to the Borrower in addition to the 2006 Term Loan and/or
to extend the Stated Maturity Date.  The Borrower and the Bank do hereby
acknowledge that the extension of the 2006 Term Loan and each Advance thereunder
is at all times subject to satisfaction of the terms and provisions set forth in
this Agreement or referenced herein.  It is understood and acknowledged by the
Borrower that any such offer or commitment to provide funds in addition to the
2006 Term Loan would be subject to, among other things, receipt by the Bank of
internal credit approvals.

SECTION 7.16  2004 Loan Agreement and 2005 Loan Agreement Amendment.  The
definition of “Total Fixed Charges” as set forth in section 5.04 of each of the
2004 Loan Agreement and the 2005 Loan Agreement is hereby amended and restated
as follows:

Total fixed charges are defined as Interest Expense (excluding interest expense
in respect of Short Term Line Financing secured by marketable securities) plus
Lease Expense plus current maturities on Long Term Debt (without giving effect
to (i) the 2005/2004 Term Loan Mandatory Prepayment, as defined in the Loan
Agreement Re: $11,000,000.00 Term Loan dated March 14, 2006 by and between the
Bank and the Borrower and (ii) payment of principal on the 2006 Term Loan)
/current maturities on long term Capital Leases plus Maintenance CAPEX.







The definition of “amortization” as set forth in section 5.04 of each of the
2004 Loan Agreement and the 2005 Loan Agreement is hereby amended and restated
as follows:

Amortization is defined as (i) the amount of any expense(s) required to be
recognized by the Borrower, in accordance with GAAP for any period and reflected
in the Borrower’s financial statement for such period, for (a) the Borrower’s
Intangible Assets, (b) the Borrower’s issuance of (1) any restricted stock, (2)
notes, (3) warrants and/or (4) stock to match or fund deferred compensation
obligations, (c) cost incurred in the issuance of any options, (ii) less charges
taken by the Borrower against income for a given period for discontinued
operation of the Borrower.




Notwithstanding anything contained herein, the terms of this Section 7.16 are
not intended to and do not serve to effect a novation as to the 2004 Loan
Agreement and/or the 2005 Loan Agreement.  The Borrower and the Banks expressly
do not intend to extinguish the 2004 Loan Agreement and/or the 2005 Loan
Agreement.  Instead, it is the express intention of the Bank and the Borrower to
reaffirm the indebtedness created under the 2005 Loan Agreement (including,
without limitation, the Note, as defined therein) and the indebtedness created
under the 2004 Loan Agreement (including, without limitation, the Note, as
defined therein) and the other documents contemplated thereby and to reaffirm
the rights and obligations contained in the 2004 Loan Agreement and the 2005
Loan Agreement.  The 2004 Loan Agreement and the 2005 Loan Agreement as amended
hereby and each of the Loan Documents, as defined in the 2004 Loan Agreement or
the 2005 Loan Agreement, shall remain in full force and effect.  Except as
herein amended, the 2004 Loan Agreement and the 2005 Loan Agreement shall remain
unchanged and in full force and effect, and each is hereby ratified in all
respects.  All of the representations, warranties and covenants contained in the
2004 Loan Agreement and/or in the 2005 Loan Agreement shall survive the
execution and delivery of this Loan Agreement.

SIGNATURES ON IMMEDIATELY FOLLOWING PAGE


#

















IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their respective officers as of the date first above written.




BANK:




KEYBANK NATIONAL ASSOCIATION







By: S/ Richard C. VanAuken

   Richard C. VanAuken, Senior Vice President










BORROWER:




FIRST ALBANY COMPANIES INC.







By:_/s/ Paul Kutey

      Its: CFO








#























STATE OF NEW YORK

)

COUNTY OF ALBANY

)

ss0.:




On this ____ day of March, 2006, before me personally appeared Richard C.
VanAuken personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.




_/s/____________________________

Notary Public, State of New York







STATE OF NEW YORK

)

COUNTY OF ALBANY

)

ss.:




On this ____ day of March, 2006, before me personally appeared
_____________________

personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.




__/s/____________________________

Notary Public, State of New York


#


















#





